DETAILED ACTION

Status of Claims
Claims 1-6 and 8-12 are pending.  Of the pending claims, claims 1-4 and 12 are withdrawn from examination, and claims 5, 6, and 8-11 are presented for examination on the merits.
Claim 5 is currently amended.

Status of the Previous Objection to the Specification 
The previous objection to the specification is withdrawn in view of the amendment to the abstract filed on 05/26/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-141817 (A) to Ebara et al. (“Ebara”) (abstract and computer-generated translation) in view of US 2014/0203222 (A1) to Ito et al. (“Ito”).
Regarding claim 5, Ebara teaches a metal powder.  Para. [Claim 1], [0001], [0010].  The metal powder can be copper or copper alloy.  Para. [Claim 3], [0009].  The average particle diameter is less than 10 µm.  Para. [0010].  The oxygen content is 0.24-0.67% by weight in examples.  Para. [0046]; Table 1 – column to the far right.
The transitional phrase “consisting of” is met because the composition of the powder may be copper only (as opposed to copper alloy) with the powder containing 100% copper (para. [Claim 3], [0009]; Table 1 – examples 1-7) and with no other elements being intentionally added.
Ebara is silent regarding the crystallite diameter on the (200) plane.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Ebara teaches a method of manufacture that matches that of the present invention.  Ebara teaches a method water atomizing including maintaining a metal melt temperature of 1100-1700oC, applying a water pressure of more than 60 MPa to 180 MPa, rapidly cooling the molten metal to produce fine powder.  Abstract; para. [0009], [0025].  The method of the present invention includes heating molten copper 250-700oC over the melting point of copper, spraying high-pressure water at a pressure of 60-180 MPa, and rapidly cooling and solidifying the molten metal.  (The melting point of copper is about 1084oC, so the heating temperature range is 1334-1784oC.)  Because Ebara’s method of manufacture is substantially identical to that of the present invention, the claimed crystallite diameter on the (200) plane would also be expected to exist in Ebara’s copper particles.
With respect to the ratio of oxygen to BET specific surface area, Ebara’s Example 4 is directed to a 100% Cu powder containing 0.50 wt.% oxygen and having a 2/g (Table 1), which yields a calculated oxygen to specific surface area ratio of 0.86 wt.%·g/m2.  Although this ratio does not fall within the claimed range, it is very close to the upper limit recited in the claim.  Additionally, Ebara discloses Example 8 and Example 9, which although are directed to Cu alloys, have calculated oxygen to specific surface area ratios of 0.59 wt.%·g/m2 and 0.73 wt.%·g/m2, respectively.  Table 1.  This suggests that a ratio under 0.8 wt.%·g/m2 is within the scope of Ebara’s invention.
Furthermore, Ito, directed to copper particles and copper paste, teaches copper or copper alloys having a ratio (O/SSA) of oxygen (O) to BET specific surface area (SSA) of at most 0.2.  Para. [0056]-[0058]; Equation [2]; claim 2.  Particles having this characteristic can be manufactured by an atomizing process.  Para. [0049].  In order to keep the ratio low, the copper particles are handled under conditions of low oxygen partial pressure.  Para. [0057], [0058].
High oxygen content suppresses the surface activity of the copper particles.  Ito at para. [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the oxygen content is low relative to the specific surface area in all of the particles of Ebara because a lowered amount of oxygen would prevent suppression of the surface activity of the copper powders.  Oxygen content can be controlled by controlling the oxygen partial pressure in the atmosphere during atomization.
Regarding claims 6, 8, and 9, Ebara is silent regarding the circularity of the particles, the crystallite diameter on the (111) plane, and the shrinkage percentage.  
Regarding claim 10, Ebara does not teach a conductive paste.
Ito teaches forming a copper paste by adding the copper powders to organic binder and a solvent.  Para. [0060]-[0062].  The solvent can also comprise organic compounds.  Para. [0061].  The paste is the vehicle through which the copper powder is applied to a substrate to form a coating film for printing circuits.  Abstract; para. [0002], [0071].  
It would have been obvious to one of ordinary skill in the art to have used the copper powders of Ebara in a conductive paste because they are fine in size and contain low oxygen amounts, which are needed for pastes.  See Ito at para. [0057].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebara in view of Ito, as applied to claim 10 above, and further in view of US 2015/0136219 (A1) to Koike et al. (“Koike”).
Regarding claim 11, Ito does not specify the paste as a baked-type paste.
Koike, directed to conductive paste formed from copper-based metal particles, teaches that the copper particles can be assembled into a paste comprising binder resin in an organic vehicle, and the paste is subject to baking.  Abstract; para. [0052], [0055], [0057].  A paste of this kind has the appropriate viscosity for printing and sintering.  Para. [0052], [0055].  The oxygen in the particles should be kept under 2.0% by mass to reduce aggregation and improved printability.  Para. [0048].  
It would have been obvious to one of ordinary skill in the art to have used the copper powders of Ebara in a conductive baked-type paste because they are fine in size and contain low oxygen amounts, which are needed for pastes.     

Response to Arguments
Applicant’s arguments with respect to the Kajita (JP 2008-095169 (A)) and Ota (US 2011/0031448 (A1)) have been considered but are moot because the references are not being applied to reject the claims in this Office action.
Applicant's arguments with respect to Ebara have been fully considered, but they are not persuasive. 
Applicant’s position is that Ebara does not teach or suggest the copper powder characteristics as claimed, such as low oxygen to specific surface area ratio, because particles with decreasing diameter correlate with an increased oxygen content, thereby keeping the oxygen to specific surface area ratio high.
In response, Ebara discloses Example 8 and Example 9, which have calculated oxygen to specific surface area ratios of 0.59 wt.%·g/m2 and 0.73 wt.%·g/m2, respectively.  Table 1.  It is acknowledged that Examples 8 and 9 are directed to Cu alloys.  But it is noted that Ebara’s Example 4 is directed to a 100% Cu powder containing 0.50 wt.% oxygen and having a BET specific surface area of 0.58 m2/g (Table 1), yielding a calculated oxygen to specific surface area ratio of 0.86 wt.%·g/m2, which is very close to the upper limit recited in the claim.  These examples suggest that a ratio under 0.8 wt.%·g/m2
Furthermore, Ito teaches keeping the ratio (O/SSA) of oxygen (O) to BET specific surface area (SSA) to at most 0.2 in copper particles.  Para. [0056]-[0058]; Equation [2]; claim 2.  These particles can be manufactured by an atomizing process.  Para. [0049].  In order to keep the O/SSA ratio low, the copper particles are handled under conditions of low oxygen partial pressure.  Para. [0057], [0058].  Thus, Ebara’s invention is not particularly limited to only the oxygen content of the specific examples, particularly given that methods of controlling oxygen content in atomized powders is known and that one of ordinary skill in the art would be motivated to further lower the oxygen content of the powder of Ebara because low oxygen content is desirable for preventing suppression of copper surface activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 26, 2021